DETAILED ACTION
Claims 1-20 are pending;
Claim 13 has been amended /KATHERINE M SHI/        Primary Examiner, Art Unit 3771                                                                                                                                                                                                
Claims 14-18 are still withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/18/2022 with respect to the 102 rejections of Franco have been fully considered but they are not persuasive. Applicant argues that Franco fails to teach having a cavity nor the needle can be modified to achieve a conical shape, as noted on page 8 of applicant’s remarks, because Franco’s intended purpose would be destroyed if the needle cavity is not cylindrical. Applicant argues that Franco teaches criticality for the cylindrical shape of the needle and the cavity to extract hair follicles. However, examiner respectfully disagrees. Franco does not explicitly state that the cylindrical shape is required for hair follicle extraction. In fact, see [0084] and [0086] of Franco which states, “biodegradable and biocompatible material that can be used with exemplary embodiments of the disclosure is maltose, which has triple-state (liquid-glassy-solid) characteristics that can be altered by changing its temperature to facilitate shaping and manufacture of needle shapes” and that “needles 210 can be formed as hollow tubes 210 with points 220 pre-formed, e.g., as part of a mold shape, or alternatively the points 220 can be formed by angled cutting or grinding of the end of hollow tubes 210 as described herein…In further embodiments, the needles 210 can be slightly tapered, e.g., with the distal, pointed end being somewhat narrower than the proximal end”. Thus it is the examiner’s position that the device of Franco is not required to have a cylindrical shape and it can in fact have a different shape, such as a tapered one, and still be used for its intended purpose of hair follicle extraction. 
Applicant’s arguments, see pages 9-10, filed 4/18/2022, with respect to Claim 8 with respect to Franco in view of Chen have been fully considered and are persuasive, except for the rejection of Chen with respect to the apex angle range limitation in claim 8.  The 103 rejection of 2/11/2022 has been withdrawn, however, Chen is still maintained for claim 8 since applicant’s arguments are not directed to the teachings of the angles. 
Applicant's arguments filed 4/18/2022 with respect to the 103 prior art rejection of Franco in view of Chen have been considered but are moot because the arguments do not apply to any of the new combination of references being used in the current rejection. Applicant has amended the claims, thus changing the scope and requiring additional consideration. A new grounds of rejections is set forth below.
In regards to applicant’s request for a rejoinder of claim 13, examiner acknowledges rejoinder request, however, a rejoinder will only be considered at the time of allowable subject matter.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 The two inventions do not share a special technical feature, even though the inventions of these groups require the technical feature of A soluble needle for hair transplantation, wherein the soluble needle comprises a fixing plate and a plurality of micro-needles made of water-soluble polymers arranged on the fixing plate, wherein each of said micro-needles comprises a needle wall for penetrating scalps and a needle cavity confined by the needle wall and configured for accommodating a hair follicle, wherein each of the micro-needles has a conical structure and each needle cavity has a conical structure, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Franco et al. [2016/0015416] in view of Sherman et al. [2002/0045907]. Franco teaches: a soluble needle for hair transplantation, wherein the soluble needle comprises a fixing plate and a plurality of micro-needles made of water-soluble polymers arranged on the fixing plate, wherein each of said micro-needles comprises a needle wall for penetrating scalps and a needle cavity confined by the needle wall and configured for accommodating a hair follicle. Sherman teaches: wherein each of the micro-needles has a conical structure and each needle cavity has a conical structure. Therefore the restriction requirement remains and claims 13-18 will remain withdrawn. 
Claim Objections
The objections made to claims 3, 7, 11, and 20 have been withdrawn due to the amendments made by applicant on 4/18/2022. 
Claim Rejections - 35 USC § 112
The 112 rejections made to claims 2, 6-8, and 19-20 have been withdrawn to the amendments made by applicant on 4/18/2022. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Franco et al. [2016/0015416] in view of Sherman et al. [2002/0045907].
	With respect to Claim 1, it is noted that the claims recite “a soluble needle for hair transplant”, and thus the claims are directed to the needle device which is capable for use in a hair transplant and not the method of hair transplant itself.  Franco discloses: (See Figures 4A-4E, 6A-B, 8) A soluble needle for hair transplantation (…apparatus 800 for harvesting and implanting micrografts, [0077]; …apparatus 800 can be pressed onto a donor site 100…similar to the procedure shown in FIGS. 4A and 4B…, similar to the procedure shown in FIG. 4C, [0078]), wherein the soluble needle (200, apparatus 200 can include a hollow needle or tube 210, [0053]) comprises a fixing plate (810, …apparatus 800 can include, e.g., a plurality of dissolvable tubes or hollow needles 210 that are affixed or mechanically coupled to a film 810, [0077]) and a plurality of micro-needles made of water-soluble (…the entire hollow needle 210 can be formed of a biodegradable or dissolvable material…Biodegradability can refer to the ability of a material to break down and lose its initial structural and/or compositional integrity (e.g., dissolve) when placed in contact with a biological system or component thereof, e.g., water or a saline solution. Dissolvability can refer to the ability of a material to decompose and break down when exposed to water or an aqueous environment, e.g., including contact with biological tissue, [0056]) polymers (A biodegradable and biocompatible material that can be used…carboxymethyl cellulose (CMC), [0084]) arranged on the fixing plate (810), wherein each of said micro-needles comprises a needle wall for penetrating scalps (…certain hair follicles may not be oriented perpendicular to the skin surface, and they can be transected if an incision provided to remove graft tissue is not oriented properly, [0015]; small tissue samples, referred to as microscopic tissue columns or MTCs, can be obtained from skin, various organs, muscle tissue, or any other body tissue to be grafted, [0018]) and a needle cavity (See figures 4A-4E) (…illustrate an exemplary harvesting and implantation procedure, [0062]) (Examiner understands that to harvest and implant there must be a cavity to hold the harvested tissue) confined by the needle wall and configured for accommodating a hair follicle (See Figures 4A-4E) (…a hollow needle 210 that can be used to obtain or harvest MTCs 120 from skin tissue and protect them after harvesting, e.g., while manipulating them and/or implanting them in a recipient site, [0055]) (Examiner understands that the needle can be used to hold a hair follicle).  Also refer to claims 1, and 9-11.
	Franco fails to disclose: wherein each of the micro-needles has a conical structure and each needle cavity has a conical structure. Franco discloses needles that can have alternative shapes (See [0084] and [0086]).   
	Within the same field of hair and skin follicle removal, Sherman teaches: (Figure 22) wherein each of the micro-needles (cone-shaped microelements 222) has a conical structure and each needle cavity has a conical structure (…each conical microelement 222 has a curved side wall 230, a peak 232, and a circular base "line" at 234. If desired, the conical shape of the microelement 222 could be somewhat truncated so that it does not come to a perfect point at 232, [0129]) (…appendages that comprise the microelements may be of any configuration that is capable of providing the desired skin enhancement… Grooves or indented elements occur along the surface of an appendage and serve, like hollow elements, to move material toward the skin or remove material therefrom. For example, embodiments which provide a skin conditioning composition to the skin may use a series of hollow elements to deliver the composition from at least one reservoir to the skin, [0077-0079]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the shape of the micro-needles of Franco to a conical shape as taught in Sherman for the purpose of it will be more easily de-mold, thus simplifying fabrication, [0129, Sherman]. 
	With respect to Claim 3, Franco further discloses: The soluble needle as claimed in Claim 1, wherein the needle walls of said plurality of micro-needles are connected to each other through a connecting layer and the connecting layer is made of material that is the same as the micro-needles (See figure 8) (…the base 510 or film 810 described in the various embodiments herein can also be made from a biodegradable or dissolvable material, [0081]) (…hollow needles can be affixed to a base, and an optional housing can be coupled or removably affixed to the base to facilitate manipulation of the base and needles… base can also be made of a biodegradable or dissolvable material; hollow needles and base… can be formed of one or more biocompatible materials that are biodegradable and/or dissolvable [0024-0026]) (Examiner understands the base or film to be a connecting layer as all needles are connected to it and made of the same material).
	With respect to Claim 4, Franco further discloses: The soluble needle as claimed in Claim 1, wherein said plurality of micro-needles are evenly arranged on the fixing plate (See figure 5C, 510) (…a square array as shown in FIG. 5C, [0070]) (…hollow needles can be affixed to a base, and an optional housing can be coupled or removably affixed to the base to facilitate manipulation of the base and needles… base can also be made of a biodegradable or dissolvable material, [0025]) (…the tubes 210 can be provided in various configurations, e.g., in a linear array, or in any one of various two-dimensional patterns along the base 510, [0077]).
	With respect to Claim 6, Franco further discloses: The soluble needle as claimed in Claim 1, wherein the micro-needles are tapered in structure (See needle 210 in Figure 2A; [0086]) (…apparatus 200 can include a hollow needle or tube 210, [0053]) (Examiner understands that apparatus 8 teaches dissolvable or hollow needles 210 as well).
	With respect to Claim 7, as discussed above, Franco teaches exemplary apparatus 8 comprising dissolvable or hollow needles 210, as taught in figures 2-8. Franco further discloses: The soluble needle as claimed in Claim 6, wherein a tip of each of the micro-needles is provided with a pinhole running through the needle wall and in communication with the needle cavity (…200 can include a hollow needle or tube 210, [0053]) (See Figure 4A) (…a tube 210 having a size of 18 or 20 gauge (e.g., having an inner diameter of 0.838 mm and 0.564 mm, [0054]) (Examiner understands the MW definition of a pinhole is a very small hole. The inner diameter of the tube is less than 1mm and would meet the limitations of being a very small hole running through the needle).
With respect to Claim 9, Franco further discloses: The soluble needle as claimed in Claim 1, wherein a thickness of the needle wall is between 0.8 mm and 1.2 mm (…a hollow needle 210…can have…an outer diameter of about 1 mm or less, and an inner lumen diameter of less that about 0.8 mm, e.g., between about 0.1 mm and 0.5 mm, [0055]) (Examiner understands that with an outer diameter of about 1mm paired with an inner diameter within the range of .1mm to .5mm is included in the claimed range of wall thickness (leaving user with a thickness of .8 or .9mm with an inner diameter of .1 or .2 mm)).	
With respect to Claim 10, Franco discloses: The soluble needle as claimed in Claim 1, wherein the fixing plate is a fixing film, and the fixing film is configured to be attached by the micro-needles (810, needles 210 that are affixed or mechanically coupled to a film 810…film can be sufficiently thin and/or made of an appropriate material such that it is flexible or deformable, [0077]) (See Figure 8).
With respect to Claim 11, Franco discloses: The soluble needle as claimed in Claim 1, wherein said plurality of the micro-needles are configured to be fixed to said fixing plate on a side of the needle cavities (See Figure 8) (…apparatus 800 can include, e.g., a plurality of dissolvable tubes or hollow needles 210 that are affixed or mechanically coupled to a film 810, [0077]) (Examiner understands that as the entirety of the needle is affixed to the film, that would involve a connection to the side of the needle as it is integral to the structure), and said fixing plate is made of material that is the same as the micro-needles (…the base 510 or film 810 described in the various embodiments herein can also be made from a biodegradable or dissolvable material, [0081, 0024-0026]).
	With respect to Claim 12, Franco discloses: The soluble needle as claimed in Claim 1, wherein the micro- needles (810 and 200) are detachably connected to the fixing plate (…apparatus 800 can then be pressed onto a recipient site 400, e.g., similar to the procedure shown in FIG. 4C, to implant the tubes 210 containing micrografts 120 at the donor site 400, [0078]; ..the proximal portion of the needle 210 protruding above the recipient site has been broken off.. the upper portion of the needle can be broken off to remove the plate and/or collar, [0063]; also see [0082]) (Examiner understands that because the needles can be implanted and break off into the patient, the needles must be detachably connected and thus meets the limitation as claimed).  Furthermore, as discussed above the needles of Franco dissolve.  As the needles of Franco dissolve, the needles must be detachably connected and thus meets the limitation as claimed
	
Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Franco et al. [2016/0015416], in view of Sherman et al. [2002/0045907], and further in view of Baek [KR1017285260000].
With respect to Claim 2, Franco discloses: The soluble needle as claimed in Claim 1, wherein the needles are made of biocompatible materials including cmc [0084].
Franco fails to disclose: micro-needles made of hyaluronic acid or polyvinyl alcohol.
Within the same field of water soluble micro-needles, Baek teaches: The soluble needle (micro-needle 1), wherein said micro- needles are made of biocompatible materials including cmc and hyaluronic acid (…microneedle (1) by the embodiment doing with the desirable of the invention includes the tip (2)… formed with the medicine in which the tip (2), [0038]) (…the medicinal fluid (7) is the carboxymethyl cellulose (CMC)… hyaluronic acid, [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the material of the soluble needles of Franco to have the hyaluronic acid of Baek because Baek lists the two materials as equivalents when naming materials to create the micro-needles, and thus it would be obvious to substitute one material for another. Further, it is noted that as Franco teaches other biocompatible materials known in the art that have suitable mechanical properties can be used [0084], and Baek shows hyaluronic acid as used for biocompatible microneedles one of ordinary skill in the art would have a reasonable expectation of success.
With respect to Claim 19, Franco as modified substantially discloses: The soluble needle as claimed in Claim 2, wherein the needle walls of said plurality of micro-needles are connected to each other; or, the needle walls of said plurality of micro-needles are connected to each other through a connecting layer and the connecting layer is made of material same as the micro-needles (See figure 8) (…the base 510 or film 810 described in the various embodiments herein can also be made from a biodegradable or dissolvable material, [0081]) (…hollow needles can be affixed to a base, and an optional housing can be coupled or removably affixed to the base to facilitate manipulation of the base and needles… base can also be made of a biodegradable or dissolvable material, [0025]) (Examiner understands the base or film to be a connecting layer as all needles are connected to it and made of the same material).

Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Franco et al. [2016/0015416] in view of Sherman et al. [2002/0045907].
With respect to Claim 5, as discussed above, Franco teaches a soluble needle as recited in claim 4.  Franco discloses: …the apparatus 500 can include any number of needles 210, where such number may be selected based on…the desired spacing or density of the needles 210 (and correspondingly, of the harvested and implanted MTCs 120), etc…tubes 210 can be provided in various configurations, e.g., in a linear array, or in any one of various two-dimensional patterns along the base 510, including but not limited to the exemplary configurations shown in FIGS. 5B-5E, [0070; 0077]) (Examiner understands that apparatus 800 can be used to transplant micro-grafts of skin which generate hair (See paragraph 0015, 0078). The dimensions of the skin are well known in the art and it would be obvious to select a density of needles appropriately sized for such.)  Thus, the claimed density is considered obvious over the teachings of the prior art as it would have been obvious and well within the purview of one of ordinary skill in the art to select a density of needles corresponding to the harvest or implant of the procedure.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Franco et al. [2016/0015416] further in view of Sherman et al. [2002/0045907], Chen et al. [WO2016/033540] and Cole [2007/0149985].
	With respect to Claims 8 and 20, Franco discloses: The soluble needle as claimed in Claims 6 and 7.
	Franco fails to disclose: wherein the micro- needles are of conical structures, an apex angle of the micro-needles is between 15  ͦand 20  ͦ, and a diameter of a bottom surface of the micro-needles is between 2.2 mm and 2.8 mm.
	Within the same field of hair and skin follicle removal, Sherman teaches: (Figure 22) wherein the micro- needles (cone-shaped microelements 222) are of conical structures (…each conical microelement 222 has a curved side wall 230, a peak 232, and a circular base "line" at 234. If desired, the conical shape of the microelement 222 could be somewhat truncated so that it does not come to a perfect point at 232, [0129]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the shape of the micro-needles of Franco to a conical shape as taught in Sherman for the purpose of it will be more easily de-mold, thus simplifying fabrication, [0129, Sherman]. 
	Within the same field of soluble micro-structure arrays, Chen teaches: (See Figure 3) wherein the micro- needles (microstructures 24)…[have] an apex angle of the micro-needles is between 15  ͦand 20  ͦ(…microstructure shape can be understood in terms of…a funnel. The angle at the tip is the apex angle - included angle by the planes or cone - and can have values from about 5 degree to about 60 degrees, [0076]) (Examiner understands that this angle range includes the claimed range and thus meets the limitation).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the micro-needles structure of Franco to have an apex angle within the claimed range of Chen for the purpose of a funnel allows for a greater fill amount to be used in forming the arrays and a resulting greater volume of or portion of the arrays including the active agent, [Chen, 0076]. 
	The combination fails to disclose: a diameter of a bottom surface of the micro-needles is between 2.2 mm and 2.8 mm.
	Within the same field of hair follicle extracting devices, Cole teaches: (See figure 1c) a diameter of a bottom surface of the micro-needles (tubular punch 9) is between 2.2 mm and 2.8 mm (…the inside diameter of the tubular punch means 9 is any diameter in the range between about 0.5 millimeters to about 4.5 millimeters, and preferably the outside diameter of the tubular punch means 9 is about 0.2 millimeters to about 0.3 millimeters greater than the inside diameter, [0025]) (Examiner understands that the diameter range includes the claimed range and thus meets the limitation.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the outside diameter size of Franco and Chen’s micro-needles to have a range of 2.2mm to 2.8mm of Cole for the purpose of providing an instrument useful for extracting live hair follicles from mammalian skin tissue, which includes a wide variety of sizes, [Cole, 0007]. 
Examiner notes that Cole’s teaching of a wider range of micro-needle structures provides more range of use for implantation. It is known in the art that hair follicles come in a variety of sizes so it would have been obvious through routine optimization trial to experiment with different sized micro-needles for different sized follicle implantation and/or extraction procedures. 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441. The examiner can normally be reached Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A.C./Junior Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE M SHI/Primary Examiner, Art Unit 3771